Exhibit 10.1

FABRINET

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is made by and
between Fabrinet, an exempted company incorporated with limited liability under
the laws of the Cayman Islands (the “Company”), and Seamus Grady (“Executive”),
effective as of February 26, 2019 (the “Effective Date”).

This Agreement provides certain protections to Executive in connection with an
involuntary termination of Executive’s employment with the Company under the
circumstances described in this Agreement, including in connection with a change
in control of the Company. Certain capitalized terms used in this Agreement are
defined in Section 8 below.

The Company and Executive agree as follows:

1.    Term of Agreement. This Agreement will have an initial term of three
(3) years commencing on the Effective Date (the “Initial Term”). On the third
(3rd) anniversary of the Effective Date, this Agreement will renew automatically
for additional, one (1) year terms (each, an “Additional Term”) unless either
party provides the other party with written notice of nonrenewal at least ninety
(90) days prior to the date of automatic renewal. Notwithstanding the foregoing,
if a Change in Control occurs (a) when there are fewer than twelve (12) months
remaining during the Initial Term or (b) during an Additional Term, then the
term of this Agreement will extend automatically through the date that is
twelve (12) months following the date of the Change in Control. If Executive
becomes entitled to the benefits under Section 3 of this Agreement, then the
Agreement will not terminate until all of the obligations of the parties hereto
with respect to this Agreement have been satisfied.

2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.

3.    Severance Benefits.

(a)    Qualifying Termination Outside of the Change in Control Period. In the
event of a Qualifying Termination that occurs other than during the Change in
Control Period, Executive will receive the following payments and benefits from
the Company, subject to the requirements of this Agreement:

(i)    Salary Severance. A single, lump sum, cash payment equal to one hundred
percent (100%) of Executive’s annual base salary in effect as of the date of the
Qualifying Termination.

(ii)    Earned but Unpaid Bonus. A single, lump sum, cash payment equal to any
earned but unpaid bonus as of the date of the Qualifying Termination.

(iii)    COBRA Severance. A single, lump sum, taxable, cash payment equal to two
times the product of (A) twelve (12) months, multiplied by (B) the amount of
monthly premium that Executive otherwise would be required to pay for Executive
and any of Executive’s



--------------------------------------------------------------------------------

eligible dependents (if applicable) for the first month of Company group health
care coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), without regard to whether Executive elects continued
health coverage under COBRA for Executive and any of Executive’s eligible
dependents (the “COBRA Severance”).

(iv)    Expat Benefits. To the extent Executive is receiving tax equalization
benefits under the Company’s expatriate policy on the date of the Qualifying
Termination, continued tax equalization benefits in accordance with the
Company’s expatriate policy as in effect from time to time for (A) the calendar
year in which the Qualifying Termination occurs, and (B) the calendar year
immediately following the calendar year in which the Qualifying Termination
occurs (the “Expat Severance”).

(b)    Qualifying Termination During the Change in Control Period. In the event
of a Qualifying Termination that occurs during the Change in Control Period,
Executive will be eligible to receive the following payments and benefits from
the Company, subject to the requirements of this Agreement:

(i)    Salary Severance. A single, lump sum, cash payment equal to two hundred
percent (200%) of Executive’s annual base salary in effect as of the date of the
Qualifying Termination or, if greater, Executive’s annual base salary in effect
as of immediately prior to the Change in Control.

(ii)    Earned but Unpaid Bonus. A single, lump sum, cash payment equal to any
earned but unpaid bonus as of the date of the Qualifying Termination.

(iii)    Bonus Severance. A single, lump sum, cash payment equal to two hundred
percent (200%) of Executive’s target annual bonus opportunity in effect as of
the date of the Qualifying Termination or, if greater, Executive’s target annual
bonus opportunity in effect as of immediately prior to the Change in Control.

(iv)    COBRA Severance. COBRA Severance payable as a single, lump sum, taxable,
cash payment.

(v)    Vesting Acceleration of Time-based Equity Awards. Vesting acceleration of
one hundred percent (100%) of any Company equity awards covering Company
ordinary shares held by Executive that are subject to continued service-based
vesting criteria, but not subject to the achievement of any performance-based or
other similar vesting criteria (“Time-based Awards”) and that are outstanding
and unvested as of the date of the Qualifying Termination. For the avoidance of
doubt, in the event of Executive’s Qualifying Termination that occurs prior to a
Change in Control, any then outstanding and unvested portion of Executive’s
Time-based Awards will remain outstanding (and unvested) until the earlier of
(x) three (3) months following the Qualifying Termination, or (y) a Change in
Control that occurs within three (3) months following the Qualifying
Termination, solely so that any benefits due on a Qualifying Termination can be
provided if the Qualifying Termination occurs during the Change in Control
Period (provided that in no event will Executive’s stock options or similar
equity awards remain outstanding beyond the equity award’s maximum term to
expiration). If no Change in Control occurs within three (3) months following a
Qualifying Termination, any unvested portion of Executive’s Time-based Awards
automatically and permanently will be forfeited on the date three (3) months
following the date of the Qualifying Termination without having vested.

 

2



--------------------------------------------------------------------------------

(vi)    Expat Benefits. The Expat Severance, payable in accordance with the
Company’s expatriate policy as in effect from time to time.

(c)    Termination Other Than a Qualifying Termination. If the termination of
Executive’s employment does not constitute a Qualifying Termination, then
Executive will not be entitled to receive any severance or other benefits except
for those, if any, as may then be established under the Company’s then existing
severance and benefits plans or programs.

(d)    Non-Duplication of Payment or Benefits. For purposes of clarity, in the
event of a Qualifying Termination that occurs during the period within three
(3) months prior to a Change in Control, any severance payments and benefits to
be provided to Executive under Section 3(b) will be reduced by any amounts that
already were provided to Executive under Section 3(a). Notwithstanding any
provision of this Agreement to the contrary, if Executive is entitled to any
cash severance, continued health coverage benefits, vesting acceleration of any
equity awards, tax equalization benefits or expatriate benefits, by operation of
applicable law or under a plan, policy, contract, or arrangement sponsored by or
to which the Company is a party other than this Agreement (“Other Benefits”),
then the corresponding severance payments and benefits under this Agreement will
be reduced by the amount of Other Benefits paid or provided to Executive.

(e)    Death of Executive. In the event of Executive’s death before all payments
or benefits Executive is entitled to receive under this Agreement have been
provided, the unpaid amounts will be provided to Executive’s designated
beneficiary, if living, or otherwise to Executive’s personal representative in
accordance with the terms of this Agreement.

4.    Treatment of PSU Awards in Change in Control. In the event of a Change in
Control, each of Executive’s then outstanding and unvested PSU Awards will be
treated as set forth in this Section 4.

(a)    Final Measurement of PSU Awards. To the extent that the performance
period over which any performance-based vesting criteria under the PSU Award
(such period, the “Performance Period,” and such criteria, the “Performance
Goals”) has not yet been completed as of the date of the Change in Control, the
PSU Award will be treated as follows. The Performance Period with respect to any
Performance Goal relating to the Company’s revenue will be shortened so that the
last day of the Performance Period will occur on a date no earlier than the date
ten (10) business days prior to the Change in Control and no later than the day
immediately prior to the Change in Control (the “Prorated Revenue Period”). The
Performance Period with respect to any Performance Goal relating to the
Company’s gross margin (the “GM Goal”) will be adjusted to be the last,
four (4), consecutive, fiscal quarters of the Company that were completed prior
to the Change in Control (the “Adjusted GM Period”). Any Performance Goal
relating to the achievement of the Company’s revenue will be prorated by
multiplying the applicable Performance Goal by a fraction, the numerator of
which will be the total number of days in the shortened Performance Period, and
the denominator of which will be the total number of days in the original
Performance Period (the “Prorated Revenue Goal”). Prior to the Change in
Control,

 

3



--------------------------------------------------------------------------------

the Board or Committee will determine and certify in writing the extent of the
Company’s achievement of the Prorated Revenue Goal during the Prorated Revenue
Period and the extent of the Company’s achievement of the GM Goal during the
Adjusted GM Period. Any portion of the PSU Award for which the applicable
Performance Goal is deemed achieved pursuant to this subsection (a) will be
scheduled to vest subject to Executive’s continued service with the Company
through the last date of the original Performance Period set forth in the
applicable PSU Award agreement. For purposes of clarity, if the Performance
Period under any PSU Award ends prior to the Change in Control, the Board or
Committee will determine and certify in writing the extent of the Company’s
achievement of applicable performance under the PSU Award prior to the Change in
Control.

(b)    Treatment of PSU Awards Upon Qualifying Termination. In the event of
Executive’s Qualifying Termination that occurs prior to a Change in Control, any
then outstanding and unvested portion of Executive’s PSU Awards will remain
outstanding (and unvested) until the earlier of (x) three (3) months following
the Qualifying Termination, or (y) a Change in Control that occurs within
three (3) months following the Qualifying Termination, solely so that any
benefits due on a Qualifying Termination can be provided if the Qualifying
Termination occurs during the Change in Control Period. If no Change in Control
occurs within three (3) months following a Qualifying Termination, any unvested
portion of Executive’s PSU Awards automatically and permanently will be
forfeited on the date three (3) months following the date of the Qualifying
Termination without having vested. For the avoidance of doubt, for purposes of
any Qualifying Termination that occurs during the Change in Control Period, any
portion of a PSU Award, that (i) remains outstanding, and (ii) is subject to
vesting based only on any continued service and otherwise has become eligible to
vest based on the applicable Performance Goals being deemed achieved or
otherwise no longer applicable, pursuant to the terms of the applicable PSU
Documents, as modified by this Agreement, in each case as of immediately prior
to the effective time of the Change in Control, will be considered a Time-based
Award and treated in accordance with Section 3 above.

5.    Accrued Compensation. On any termination of Executive’s employment with
the Company, Executive will be entitled to receive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.

6.    Conditions to Receipt of Severance.

(a)    Separation Agreement and Release of Claims. Executive’s receipt of any
severance payments or benefits upon a Qualifying Termination under Section 3 is
subject to Executive signing and not revoking a separation agreement and release
of claims with the Company (the “Release”), which the Company will provide to
Executive no later than five (5) business days following the date of the
Qualifying Termination, and which must become effective and irrevocable no later
than the sixtieth (60th) day following the date of the Qualifying Termination
(the “Release Deadline”). If the Release does not become effective and
irrevocable by the Release Deadline, Executive will forfeit any right to
severance payments or benefits under Section 3.

 

4



--------------------------------------------------------------------------------

(b)    Payment Timing. Any lump sum cash severance payments under Section 3
relating to salary severance, bonus severance, and COBRA Severance will be
provided to Executive on the first regularly scheduled payroll date of the
Company following the date the Release becomes effective and irrevocable,
subject to any delay required by Section 6(c) below. Any restricted stock units,
performance shares, performance units, and/or similar full value awards that
accelerate vesting under Section 3(b)(v) will be settled, subject to any delay
required by Section 6(c) below (or the terms of the award agreement or other
Company plan, policy, or arrangement governing the settlement timing of the
award to the extent such terms specifically require any such delay in order to
comply with the requirements of Section 409A, as applicable), (x) on a date no
later than ten (10) days following the date the Release becomes effective and
irrevocable, or (y) if later, in the event of a Qualifying Termination that
occurs prior to a Change in Control, on a date no later than the Change in
Control. Any Expat Severance will be paid as soon as practicable following
Executive’s taxable year in which the compensation covered by the Expat
Severance was paid, and in no event later than the end of Executive’s taxable
year following Executive’s taxable year in which Executive remits the taxes
relating to such compensation.

(c)    Section 409A. The Company intends that all payments and benefits provided
under this Agreement or otherwise are exempt from, or comply with, the
requirements of Section 409A so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
and ambiguous terms in this Agreement will be interpreted in accordance with
this intent. No payments or benefits to be provided to Executive, if any, under
this Agreement or otherwise, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. To the extent required to be exempt from or comply with
Section 409A, references to the termination of Executive’s employment or similar
phrases used in this Agreement will mean Executive’s “separation from service”
within the meaning of Section 409A.

(i)    Any payments or benefits paid or provided under this Agreement that
satisfy the requirements of the “short-term deferral” rule under Treasury
Regulations Section 1.409A-1(b)(4), or that qualify as payments made as a result
of an involuntary separation from service under Treasury Regulations
Section 1.409A-1(b)(9)(iii) that is within the limit set forth thereunder, will
not constitute Deferred Payments for purposes of this Section 6(c).

(ii)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then any payments
or benefits that constitute Deferred Payments payable within the first
six (6) months after Executive’s separation from service instead will be payable
on the date six (6) months and one (1) day after Executive’s separation from
service; provided that in the event of Executive’s death within such six (6)
month period, any payments delayed by this clause (ii) will be paid to Executive
in a lump sum as soon as administratively practicable after the date of
Executive’s death.

 

5



--------------------------------------------------------------------------------

(iii)    The Company reserves the right to amend this Agreement as it considers
necessary or advisable, in its sole discretion and without the consent of
Executive or any other individual, to comply with any provision required to
avoid the imposition of the additional tax imposed under Section 409A or to
otherwise avoid income recognition under Section 409A prior to the actual
payment of any benefits or imposition of any additional tax. Each payment,
installment, and benefit payable under this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).
In no event will Executive have any discretion to choose Executive’s taxable
year in which any payments or benefits are provided under this Agreement. In no
event will the Company reimburse, indemnify, or hold harmless Executive for any
taxes, penalties and interest that may be imposed, or other costs that may be
incurred, as a result of Section 409A.

7.    Limitation on Payments.

(a)    Reduction of Severance Benefits. If any payment or benefit that Executive
would receive from the Company or any other party whether in connection with the
provisions in this Agreement or otherwise (the “Payments”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Payments will be either delivered in
full, or delivered as to such lesser extent that would result in no portion of
the Payments being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in Executive’s receipt, on an after-tax basis,
of the greatest amount of Payments, notwithstanding that all or some of the
Payments may be subject to the Excise Tax. If a reduction in Payments is made in
accordance with the immediately preceding sentence, the reduction will occur,
with respect to the Payments considered parachute payments within the meaning of
Code Section 280G, in the following order: (A) reduction of cash payments in
reverse chronological order (that is, the cash payment owed on the latest date
following the occurrence of the event triggering the Excise Tax will be the
first cash payment to be reduced); (B) cancellation of equity awards that were
granted “contingent on a change in ownership or control” within the meaning of
Section 280G of the Code in the reverse order of date of grant of the awards
(that is, the most recently granted equity awards will be cancelled first);
(C) reduction of the accelerated vesting of equity awards in the reverse order
of date of grant of the awards (that is, the vesting of the most recently
granted equity awards will be cancelled first); and (D) reduction of employee
benefits in reverse chronological order (that is, the benefit owed on the latest
date following the occurrence of the event triggering the Excise Tax will be the
first benefit to be reduced). In no event will Executive have any discretion
with respect to the ordering of Payment reductions. Executive will be solely
responsible for the payment of all personal tax liability that is incurred as a
result of the payments and benefits received under this Agreement, and Executive
will not be reimbursed, indemnified, or held harmless by the Company for any of
those payments of personal tax liability.

(b)    Determination of Excise Tax Liability. Unless the Company and Executive
otherwise agree in writing, any determinations required under this Section 7
will be made in writing by a nationally recognized accounting or valuation firm
(the “Firm”) selected by the Company, whose determinations will be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 7, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the

 

6



--------------------------------------------------------------------------------

Code. The Company and Executive will furnish to the Firm such information and
documents as the Firm reasonably may request in order to make determinations
under this Section 7. The Company will bear the costs and make all payments for
the Firm’s services in connection with any calculations contemplated by this
Section 7. The Company will have no liability to Executive for the
determinations of the Firm.

8.    Definitions. The following terms referred to in this Agreement will have
the following meanings:

(a)    “Board” means the Company’s Board of Directors.

(b)    “Cause” means the occurrence of any of the following: (i) Executive’s
commission of any felony or any crime involving moral turpitude;
(ii) Executive’s willful breach of Executive’s duties to Fabrinet, including
without limitation, theft from Fabrinet or failure to fully disclose Executive’s
personal pecuniary interest in a transaction involving Fabrinet; and
(iii) engaging in (A) willful misconduct, (B) willful or gross neglect,
(C) fraud, (D) misappropriation, or (E) embezzlement, in each case whether in
the performance of Executive’s duties under the Employment Agreement, this
Agreement, or otherwise.

(c)    “Change in Control” means the occurrence of any of the following events:

(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the shares of the Company that, together with the shares held by
such Person, constitutes more than fifty percent (50%) of the total voting power
of the shares of the Company; provided, however, that for purposes of this
clause (i), the acquisition of additional shares by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
shares of the Company will not be considered a Change in Control; or

(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or

(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
clause (iii), the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s shareholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s shares, (2) an entity, fifty percent (50%) or more of the total value
or voting power of

 

7



--------------------------------------------------------------------------------

which is owned, directly or indirectly, by the Company, (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding shares of the Company, or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in subsection (B)(3) of this
clause (iii). For purposes of this clause (iii), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(d)    “Change in Control Period” means the period beginning on the date
three (3) months prior to a Change in Control and ending on (and inclusive of)
the date that is the one (1) year anniversary of a Change in Control.

(e)    “Code” means the Internal Revenue Code of 1986, as amended.

(f)    “Committee” means the Compensation Committee of the Board.

(g)    “Director” means a member of the Board.

(h)    “Disability” means Executive becoming unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.

(i)    “Employment Agreement” means the offer letter agreement by and between
Executive and the Company dated September 20, 2017, as may be amended from time
to time (or any successor agreement, as applicable).

(j)    “Good Reason” means Executive’s termination of Executive’s employment
with the Company within thirty (30) days following the end of the Company’s Cure
Period (as defined below) as a result of the occurrence of any of the following
without Executive’s written consent: (i) a material diminution in Executive’s
authority, duties or responsibilities (including following any Change in
Control), or (ii) a material breach by the Company of the Employment Agreement
or this Agreement; provided, however, that Executive must provide

 

8



--------------------------------------------------------------------------------

written notice to the Board of the condition that could constitute a “Good
Reason” event within sixty (60) days following the initial existence of such
condition and such condition must not have been remedied by the Company within
thirty (30) days (the “Cure Period”) of such written notice.

(k)    “Confidentiality Agreement” means the At-Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement entered into by and
between the Company and Executive dated September 20, 2017,

(l)    “Qualifying Termination” means a termination of Executive’s employment
either (i) by the Company without Cause and other than due to Executive’s death
or Disability, or (ii) by Executive for Good Reason.

(m)    “PSU Award” means any of the following performance-based restricted share
unit awards covering Company ordinary shares granted to Executive:

(i)    The performance-based restricted share unit award covering a target of
48,653 ordinary shares of the Company granted on November 9, 2017, under the
Company’s 2017 Inducement Equity Incentive Plan (the “2017 Plan”) and a
Performance-based Restricted Share Unit Agreement thereunder;

(ii)    The performance-based restricted share unit award covering a target of
48,653 ordinary shares of the Company granted on November 9, 2017, under the
2017 Plan and a Performance-based Restricted Share Unit Agreement thereunder,
subject to “stretch” performance-based vesting criteria;

(iii)    The performance-based restricted share unit award covering a target of
36,443 ordinary shares of the Company granted on August 23, 2018, under the
Company’s Amended and Restated 2010 Performance Incentive Plan (the “2010 Plan”)
and a Performance-based Restricted Share Unit Agreement thereunder; and

(iv)    The performance-based restricted share unit award covering a target of
36,443 ordinary shares of the Company granted on August 23, 2018, under the 2010
Plan and a Performance-based Restricted Share Unit Agreement thereunder, subject
to “stretch” performance-based vesting criteria (such plans and award agreements
governing any PSU Awards, the “PSU Documents”).

(n)    “Section 409A” means Code Section 409A, as it has been and may be amended
from time to time, and any final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

9.    Successors. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation

 

9



--------------------------------------------------------------------------------

payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance, or other disposition of Executive’s right to compensation
or other benefits will be null and void.

10.    Notice.

(a)    General. All notices and other communications required or permitted under
this Agreement will be in writing and will be effectively given (i) upon actual
delivery to the party to be notified, (ii) upon transmission by email,
(iii) twenty-four (24) hours after confirmed facsimile transmission, (iv) one
(1) business day after deposit with a recognized overnight courier, or
(v) three (3) business days after deposit with the U.S. Postal Service by first
class certified or registered mail, return receipt requested, postage prepaid,
addressed: (A) if to Executive, at the address Executive will have most recently
furnished to the Company in writing, (B) if to the Company, at the following
address:

Fabrinet

c/o Fabrinet USA, Inc.

3637 Fallon Road, Suite 428

Dublin, CA 94568

Attention: General Counsel

(b)    Notice of Termination. Any termination of Executive’s employment by the
Company for Cause will be communicated by a notice of termination of Executive’s
employment to Executive, and any termination by Executive for Good Reason will
be communicated by a notice of termination to the Company, in each case given in
accordance with Section 10(a) of this Agreement. The notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the later of (i) the
giving of the notice or (ii) the end of any applicable cure period).

11.    Resignation. The termination of Executive’s employment for any reason
also will constitute, without any further required action by Executive,
Executive’s voluntary resignation from all officer and/or director positions
held at the Company or any of its subsidiaries or affiliates, and at the Board’s
request, Executive will execute any documents reasonably necessary to reflect
the resignations.

12.    Miscellaneous Provisions.

(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any payment be
reduced by any earnings that Executive may receive from any other source except
as specified in Section 3(d).

(b)    Waiver; Amendment. No provision of this Agreement will be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by an authorized officer of the Company (other than
Executive) and by Executive. No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
will be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

10



--------------------------------------------------------------------------------

(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

(d)    Entire Agreement. This Agreement, together with the PSU Documents to the
extent not modified by this Agreement, constitutes the entire agreement of the
parties and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter of this
Agreement, including without limitation, the severance payments and benefits set
forth in Section 9 of the Employment Agreement.

(e)    Choice of Law. This Agreement will be governed by the laws of the State
of California without regard to the conflicts of law rules that may result in
the application of the laws of any jurisdiction other than California. To the
extent that any lawsuit is permitted under this Agreement, Employee hereby
expressly consents to the personal and exclusive jurisdiction and venue of the
state and federal courts located in the State of California for any lawsuit
filed against Executive by the Company.

(f)    Arbitration. Any and all controversies, claims, or disputes with anyone
under this Agreement (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s employment
with the Company, shall be subject and be fully and finally resolved by binding
arbitration, (ii) you hereby are waiving any and all rights to a jury trial but
all other court remedies will be available in arbitration, (iii) all such
disputes and claims shall be resolved by a neutral arbitrator who shall issue a
written opinion, (iv) the arbitration shall provide for adequate discovery, and
(v) the Company shall pay all the arbitration fees, except an amount equal to
the filing fees you would have paid had you filed a complaint in a court of law.

(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

(h)    Withholding. All payments and benefits under this Agreement will be paid
subject to any applicable tax or other required withholdings. The Company is
authorized to withhold from any payments or benefits all federal, state, local,
and/or non-U.S. taxes required to be withheld from the payments or benefits and
make any other required payroll deductions. Neither the Company nor any of its
subsidiaries or affiliates will pay Executive’s taxes arising from or relating
to any payments or benefits under this Agreement.

(i)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

11



--------------------------------------------------------------------------------

By its signature below, each of the parties signifies its acceptance of the
terms of this Agreement, in the case of the Company by its duly authorized
officer.

 

COMPANY   FABRINET   By:  

/s/ Toh-Seng Ng

    Toh-Seng Ng   Title:   Executive Vice President, Chief Financial Officer  
Date:   February 28, 2019 EXECUTIVE    

/s/ Seamus Grady

    Seamus Grady   Date:   February 28, 2019

 

12